82349: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32321: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82349


Short Caption:SATICOY BAY, LLC SER. 6132 PEGGOTTY VS. COPPERFIELD HOACourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A799711Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/21/2021 / Turner, WilliamSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSaticoy Bay, LLC Series 6132 PeggottyChristopher L. Benner
							(Roger P. Croteau & Associates, Ltd.)
						Roger P. Croteau
							(Roger P. Croteau & Associates, Ltd.)
						


RespondentCopperfield Homeowners AssociationMichael W. McKelleb
							(The Law Office of Michael W. McKelleb, Esq. PLLC)
						


RespondentFirst Service Residential Nevada, LLCDavid R. Koch
							(Koch & Scow, LLC)
						Steven B. Scow
							(Koch & Scow, LLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/15/2021Filing FeeFiling Fee due for Appeal. (SC)


01/15/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-01417




01/15/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-01420




01/15/2021Filing FeeE-Payment $250.00 from Roger P. Croteau. (SC)


01/15/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-01487




01/21/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: William C. Turner. (SC)21-01774




01/30/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC)21-02955




02/04/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-03437




02/05/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-03559




02/17/2021Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/06/20. To Court Reporter: Yvette Sison. (SC)21-04725




05/05/2021MotionFiled Stipulation to Extend Time to Submit Opening Brief and Appendix (First Request). (SC)21-12927




05/05/2021Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief and Appendix due: June 4, 2021. (SC)21-12929




06/04/2021BriefFiled Appellant's Opening Brief. (SC)21-16080




06/04/2021AppendixFiled Joint Appendix Volume 1. (SC)21-16082




06/04/2021AppendixFiled Joint Appendix Volume 2. (SC)21-16083




06/30/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent First Service Residential Nevada LLC's answering brief due: July 20, 2021. (SC)21-18881




07/06/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Copperfield Homeowners Association's Answering Brief due:  July 20, 2021.  (SC)21-19272




07/20/2021BriefFiled Respondent's Answering Brief (Red Rock Financial Services). (SC)21-20850




07/20/2021BriefFiled Respondent's Answering Brief (Copperfield Homeowners Association). (SC)21-20898




08/18/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's reply brief due: September 2, 2021. (SC)21-24138




09/02/2021BriefFiled Appellant's Reply Brief. (SC)21-25637




09/02/2021Case Status UpdateBriefing Completed/To Screening. (SC)


11/10/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn5 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-32321





Combined Case View